303 S.W.3d 628 (2010)
Reginald CLEMONS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92959.
Missouri Court of Appeals, Eastern District, Division Five.
February 23, 2010.
Jo Ann Rotermund, St. Louis, MO, for Appellant.
Christopher Koster, Jayne T. Woods, Jefferson City, MO, for Respondent.
Before KENNETH M. ROMINES, C.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.
Prior report: 258 S.W.3d 834.

ORDER
PER CURIAM.
Reginald Clemons appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).